Citation Nr: 0332914	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  00-24 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a July 1997 rating decision achieved finality.

2.  Whether a July 1997 rating decision was clearly and 
unmistakably erroneous by failing to grant special monthly 
compensation on account of loss of use of both feet and both 
hands.

3.  Entitlement to special monthly compensation on account of 
loss of use of both feet and both hands.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to May 
1992.

This case first came before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision wherein, in 
pertinent part, the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA) determined 
that a July 1997 rating decision rendered by the RO had not 
been clearly and unmistakably erroneous in not assigning a 
higher level of special monthly compensation based on loss of 
use of both the upper and lower extremities.  The Board, in a 
January 2002 decision, held that the July 1997 rating 
decision had not been clearly and unmistakably erroneous in 
failing to award entitlement to special monthly compensation 
at the (l) rate on account of loss of use of both feet, and 
at the (m) rate on account of loss of use of both hands.  The 
Board also acknowledged, in the Introduction section of that 
decision, that the veteran's representative had challenged 
the finality of the July 1997 decision; the Board found, 
without setting forth specific findings of facts or 
conclusions of law, that the July 1997 rating decision 
required submittal by the veteran, or on his behalf, of a 
Notice of Disagreement (NOD), inasmuch as the RO deemed the 
rating decision to constitute a complete grant of the 
benefits sought by the veteran, and had advised him thereof 
in that rating decision.  The Board noted that no such NOD 
had been submitted.

The veteran appealed the Board's January 2002 decision to the 
United States Court of Appeals for Veterans Claims (Court) 
which, by means of an Order issued in March 2003, vacated the 
Board's decision and remanded the case to the Board for 
readjudication consistent with a Joint Motion for Remand 
filed by both the veteran (through his representative) and 
VA.  In that Joint Motion, the parties to the case 
specifically noted that "[they] agree that remand is 
required because the Board's discussion of the finality of 
the July 1997 decision is inadequate."  The issue of whether 
the July 1997 rating decision achieved finality, accordingly, 
is deemed to be before the Board at this time, pursuant to 
the Court's Order incorporating the Joint Motion, and is 
discussed below.

The issue of entitlement to special monthly compensation on 
account of loss of use of both feet and both hands is the 
subject of the REMAND section of this decision, set forth 
below.

A personal hearing was held before the undersigned Veterans 
Law Judge in Washington, D.C., in August 2001.


FINDINGS OF FACT

1.  The RO's July 1997 rating decision was not a complete 
grant of benefits sought by the veteran with regard to 
special monthly compensation.

2.  The RO's July 1997 rating decision, with regard to the 
veteran's claim of entitlement to special monthly 
compensation, is not a final and binding decision.


CONCLUSIONS OF LAW

1.  The RO's July 1997 rating decision is not a final 
decision with regard to the veteran's claim for special 
monthly compensation.  38 U.S.C.A. § 7105(b) (West 2002); 
38 C.F.R. §§ 3.103, 19.25, 20.201 (2003).

2.  The veteran's claim that the July 1997 rating decision 
was clearly and unmistakably erroneous as a result of the 
RO's failure to grant special monthly compensation for the 
loss of use of both the hands and feet is not a justiciable 
issue for Board consideration.  38 C.F.R. § 3.105(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The basic facts are as follows.  In October 1993, the St. 
Petersburg RO, inter alia, awarded the veteran special 
monthly compensation pursuant to 38 U.S.C.A. § 1114(k), which 
allows for such compensation, in part, for the loss of use of 
one foot or one hand.  In September 1996, he requested 
entitlement to special monthly compensation based on the need 
for regular aid and attendance, pursuant to 38 U.S.C.A. 
§ 1114(l); this was denied by the RO in February 1997, as was 
entitlement to special monthly compensation based on bladder 
impairment and bowel dysfunction.  He was notified of that 
decision, and of appellate rights and procedures, on March 
17, 1997, and submitted a Notice of Disagreement (NOD) later 
that month.  In July 1997, the RO awarded special monthly 
compensation, based on the need for regular aid and 
attendance, and under 38 U.S.C.A. § 1114(p) at the rate equal 
to 38 U.S.C.A. § 1114(m) due to bowel dysfunction and bladder 
impairment, each effective as of August 22, 1996.  The RO 
also advised the veteran in that rating decision that 
"[t]his represents a complete grant of the benefit sought by 
the veteran.  In the absence of a reply to the contrary 
within thirty days from the veteran, we will assume he is 
satisfied with this decision and his [NOD] is considered 
withdrawn."

The veteran thereafter alleged that the July 1997 rating 
decision was clearly and unmistakably erroneous in that it 
failed to grant special monthly compensation based on the 
loss of use of both hands and both feet.  Concomitant with 
that claim he contended that the July 1997 decision was not a 
final decision, in that it was not a full grant of benefits 
sought (that is, the RO did not award the maximum amount of 
special monthly compensation allowable under the statute), 
and that the RO could not arbitrarily withdraw his claim.  

The matter of finality with regard to the July 1997 rating 
decision is, in essence, the threshold question; if the Board 
was to determine that it was not a final decision, the 
question of whether it was clearly and unmistakably erroneous 
cannot be raised at this time, inasmuch as the July 1997 
decision would not be one that was "final and binding"; see 
38 C.F.R. § 3.105(a) (2003).  For the reasons discussed 
below, the Board finds that the July 1997 rating decision is 
not final, and that the veteran's request for special monthly 
compensation is still pending before VA.

Of primary application is the decision of the Court in AB v. 
Brown, 6 Vet. App. 35 (1993), wherein it was held that, on a 
claim for increased disability compensation, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and the claim remains in 
controversy where less than the maximum available benefit is 
awarded.  In the instant case, the veteran was in receipt of 
a certain level of special monthly compensation, and sought 
increased benefits; while increased special monthly 
compensation was awarded by the RO in July 1997, the maximum 
amount of special monthly compensation that could be payable 
by statute was not.  A request for increased special monthly 
compensation is no different than that for increased 
disability compensation; the requirements of AB are for 
application in this instance, with the claim remaining in 
controversy since the RO's July 1997 decision did not 
constitute a complete grant of the benefit sought.  Such a 
conclusion is consistent with the Court's holding in Akles v. 
Derwinski, 1 Vet. App. 118 (1991), wherein it was found that 
VA was to consider entitlement to special monthly 
compensation as an inherent element of any claim for 
disability compensation, whether or not raised by the 
claimant.  

The situation in the instant case must be distinguished from 
that in Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), 
wherein the Federal Court held that an NOD regarding the 
compensation level for a service-connected disorder was 
separate from the prior NOD regarding whether that disorder 
was service connected; that is, the Court found that claims 
for service connection and for an increased rating arising 
from that grant of service connection were separate and 
distinct causes of action, and that each required full 
satisfaction of the appellate process.  Such is not the case 
here.  In the case at hand, entitlement to special monthly 
compensation had already been established; the veteran, in 
September 1996, was seeking an increase in the amount of such 
compensation, just as he would have requested an increase in 
disability compensation for a service-connected disorder.  
There is no question herein of separate or distinct causes of 
action, and Grantham is not for application.

In brief, the Board finds that the veteran's request for 
increased special monthly compensation, as adjudicated by the 
RO in July 1997, remains a pending claim.  The July 1997 
rating decision has not achieved finality.

(The Board notes, in passing, that subsequent rating 
decisions increased the level of special monthly compensation 
awarded to the veteran, but with effective dates later than 
August 22, 1996.  Accordingly, those rating decisions, by 
virtue of those effective dates, do not extinguish the claim 
for increased special monthly compensation that was pending 
as of July 1997.)

As noted above, a claim that a rating decision contained 
clear and unmistakable error requires, as an element of the 
claim, that any such decision be "final and binding"; see 
38 C.F.R. § 3.105(a) (2003).  Inasmuch as the Board has found 
that the July 1997 rating decision was not final, the 
veteran's claim that that decision was clearly and 
unmistakably erroneous do not raise a justiciable issue, and 
must be dismissed at this time as a matter of law; see 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The RO's July 1997 rating decision, with regard to the 
veteran's claim of entitlement to special monthly 
compensation, has not achieved finality; the benefits sought 
on appeal as to that claim are granted to that extent.

The veteran's claim that the RO's July 1997 rating decision 
was clearly and unmistakably erroneous by failing to grant 
special monthly compensation on account of loss of use of 
both feet and both hands is dismissed.


REMAND

As discussed above, the Board finds that the St. Petersburg 
RO's July 1997 rating decision is a pending claim, and that 
finality does not attach thereto.  The RO accordingly must 
advise the veteran of its adverse determination (in that it 
was not a complete grant of the benefits sought), along with 
notice of appellate rights and procedures, and provide him 
with the opportunity to pursue an appeal, consistent with the 
decision of the Federal Court in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  It is noted that 
the July 1997 rating decision followed an adverse February 
1997 rating decision arising from the veteran's September 
1996 request for increased special monthly compensation, and 
the NOD he submitted in March 1997.

This case is accordingly REMANDED for the following:

1.  The RO should notify the veteran and 
his representative of its July 1997 
rating decision and of appellate rights 
and procedures, in accordance with PVA v. 
Secretary, supra, and furnish them a 
Statement of the Case.  If a timely 
Substantive Appeal is thereafter received 
by the RO, the case should at that time 
be forwarded to the Board for appellate 
consideration with regard to the issue of 
entitlement to special monthly 
compensation.  

2.  If the appellate period expires 
without a complete grant of the benefits 
sought and the veteran fails to perfect 
his appeal, or the veteran otherwise 
withdraws the claim dependent on his 
September 1996 claim (and the resulting 
February 1997 and July 1997 rating 
decisions), the issue of whether a July 
1997 rating decision was clearly and 
unmistakably erroneous by failing to 
grant special monthly compensation on 
account of loss of use of both feet and 
both hands should be forwarded to the 
Board for appellate consideration, 
inasmuch as that claim now presents the 
Board with a justiciable issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to address due process concerns.  
No inference as to the ultimate disposition of this claim 
should be made at this time.



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



